Peters, J.
Appeal from an order of the Family Court (Seibert, Jr., J.), entered October 15, 1993 in Saratoga County, which, in a proceeding pursuant to Family Court Act article 10, adjourned the abuse proceeding in contemplation of dismissal and imposed certain conditions.
We find that Family Court erred in adjourning this matter in contemplation of dismissal over the objection of the child’s Law Guardian. It is well settled that in a proceeding of this nature, an adjournment in contemplation of dismissal may not be made without the consent of the child’s attorney or Law Guardian (see, Family Ct Act § 1039; Matter of Regina X., 132 AD2d 666; Matter of Gary B., 101 AD2d 1026; Matter of Amlinger v Amlinger, 73 AD2d 1047).
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Sara-toga County for further proceedings not inconsistent with this Court’s decision.